Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 16, 2014

The Court of Appeals hereby passes the following order:

A15A0484. SHIVANI HOSPITALITY, LLC. v. CLACKUM INVESTMENTS,
    LLC.

      Clackum Investments, LLC. filed a complaint for dispossessory in Cobb
County State Court. On May 29, 2014, the state court awarded Clackum Investments
over $18,000 and entered a writ of possession in favor of Clackum Investments and
against Shivani Hospitality, LLC. Shivani Hospitality filed a notice of appeal from
the order on May 30, 2014, and the appeal was docketed in this Court. Subsequently,
Shivani Hospitality petitioned this Court for an extension of time to file its brief,
asserting that on August 22, 2014, Shivani Hospitality filed a voluntary bankruptcy
case under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the Northern District of Georgia.
      Although the record before us does not contain any documents regarding the
bankruptcy filing, it appears from Shivani Hospitality’s motion that this appeal is
subject to an automatic stay due to the bankruptcy filing in federal court. However,
the appellate courts of this State are constitutionally required to dispose of every case
at the term of court for which it is entered on the court’s dockets for hearing or at the
next term of court. See 1983 Ga. Const., Art. VI, Sec. IX, Para. II. Consequently, this
Court does not have the power to stay a case. See Boardman v. Brenninkmeijer, 328
Ga. App. 882 (763 SE2d 267) (2014). Accordingly, we REMAND this case to the
trial court until the stay of proceedings is lifted. At that time, Shivani Hospitality
may re-institute the appeal by filing a new notice of appeal in the trial court within
seven days of the date of the entry of the order in the bankruptcy court lifting the stay.
See OCGA § 44-7-56; DCA Architects v. American Bldg. Consultants, 203 Ga. App.
598, 598-600 (1) (417 SE2d 386) (1992).




                                         Court of Appeals of the State of Georgia
                                                                              12/16/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.